Exhibit 10.23

 

LOGO [g447131g85s62.jpg]

VALUE SHARING EQUITY PROGRAM AWARD SHARES AGREEMENT

DDR Corp., an Ohio corporation (the “Company”), has granted to
                     (the “Holder”),                      (                    )
of the Company’s Common Shares, $0.10 par value per share (the “Award Shares”).
The Award Shares have been granted pursuant to the Company’s
                     Plan (the “Plan”) and the Company’s Value Sharing Equity
Program (the “Program”), and the Award Shares are subject to all provisions of
the Plan and the Program, which are hereby incorporated herein by reference, and
to the following provisions of this Value Sharing Equity Program Award Shares
Agreement (the “Agreement”) (capitalized terms not defined herein are used as
defined in the Plan):

§1. Vesting. The Award Shares will vest in annual 20% increments with the first
                    (                    ) Award Shares vesting on
                     (each such date a “Vesting Date”).

§2. Purchase Price. The purchase price of the Award Shares is $0.

§3. Termination of Employment. Subject to the terms of a Holder’s Individual
Agreement, if any, if the Holder’s employment by the Company or any Subsidiary
or Affiliate terminates prior to all of the Award Shares vesting, the Award
Shares will vest or be forfeited as follows:

(a) Termination by Death. If the Holder’s employment with the Company or any
Subsidiary or Affiliate terminates by reason of death, all Award Shares shall
vest and any restriction shall lapse.

(b) Termination by Reason of Disability. If the Holder’s employment with the
Company or any Subsidiary or Affiliate terminates by reason of Disability, all
Award Shares shall vest and any restriction shall lapse.

(c) Termination Without Cause After a Change in Control or 409A Change in
Control. The provisions of Section                      of the Plan shall be
applicable regarding the Award Shares only if, within two (2) years following a
Change in Control or 409A Change in Control, the Holder’s employment with the
Company or any Subsidiary or Affiliate is terminated without Cause.

(d) Termination Without Cause Other than After a Change in Control or 409A
Change in Control. Unless otherwise determined by the Committee, if the Holder’s
employment with the Company or any Subsidiary or Affiliate is terminated without
Cause and Section 3(c) above does not apply, all unvested Award Shares shall not
be forfeited by the Holder, but instead



--------------------------------------------------------------------------------

such unvested Award Shares shall remain outstanding and shall continue to vest
according to the vesting schedule described in Section 1 above.

(e) Other Termination. Unless otherwise determined by the Committee, if the
Holder’s employment with the Company or any Subsidiary or Affiliate terminates
other than in the circumstances described in paragraphs (a), (b), (c) or (d) of
this Section 3, any Award Shares which are unvested or subject to restrictions
at the time of termination will be forfeited upon termination.

(f) Leave of Absence. If the Holder is granted a leave of absence by the Company
or any Subsidiary or Affiliate, his or her employment will not be considered
terminated, and he or she will continue to be deemed an employee of the Company
or Subsidiary or Affiliate during such leave of absence or any extension thereof
granted by the Company, Subsidiary or Affiliate for purposes of the Plan.

§4. Dividends. All dividends payable on the Award Shares (whether or not vested)
will be payable in the same manner as paid to other shareholders. All cash
dividends payable on unvested Award Shares shall be paid in unrestricted cash.
In the case of dividends payable on unvested Award Shares in shares or other
property, the shares or other property so payable shall be subject to the same
restrictions and other terms and conditions that apply to the Award Shares
unless otherwise determined by the Committee or the Board at the time the
dividend is authorized.

§5. Taxes. The Holder hereby agrees to pay to the Company, in accordance with
the terms of the Plan and the Program, any federal, state or local taxes of any
kind required by law to be withheld and remitted by the Company with respect to
the Award Shares. The Holder may satisfy such tax obligation, in whole or in
part, by (a) electing to have the Company withhold a portion of the Shares
otherwise to be delivered upon vesting of the Award Shares with a Fair Market
Value equal to the amount of such taxes, or (b) delivering to the Company other
Shares with a Fair Market Value equal to the amount of such taxes. The election,
if any, must be made on or before the date that the amount of tax to be withheld
is determined. If the Holder does not make such payment to the Company, the
Company shall have the right to withhold from any payment of any kind otherwise
due to the Holder from the Company, any federal, state or local taxes of any
kind required by law to be withheld with respect to the award or vesting of the
Award Shares.

§6. Deferral. The Holder may, in his or her sole discretion, with respect to
this award of Award Shares, elect to participate in any equity deferred
compensation plan established by the Company, in which case such plan shall
govern amounts deferred.

§7. Subject to the Plan. This Agreement is made and the Award Shares evidenced
hereby are granted under and pursuant to, and they are expressly made subject to
all of the terms and conditions of, the Plan, notwithstanding anything herein to
the contrary. The Holder hereby acknowledges receipt of a copy of the Plan and
that the Holder has read and understands the terms and conditions of the Plan.



--------------------------------------------------------------------------------

§8. Securities Law Compliance.

(a) The Holder agrees that the Company may impose such restrictions on the
Shares as are deemed advisable by the Company, including, without limitation,
restrictions relating to listing or trading requirements. The Holder further
agrees that certificates representing the Shares may bear such legends and
statements as the Company shall deem appropriate or advisable to assure, among
other things, compliance with applicable securities laws, rules and regulations.

(b) The Holder agrees that any Shares which the Holder may acquire by virtue of
this Agreement may not be transferred, sold, assigned, pledged, hypothecated or
otherwise disposed of by the Holder unless (i) a registration statement or
post-effective amendment to a registration statement under the Securities Act of
1933, as amended, with respect to such Shares has become effective so as to
permit the sale or other disposition of such Shares by the Holder, or (ii) there
is presented to the Company an opinion of counsel satisfactory to the Company to
the effect that the sale or other proposed disposition of such Shares by the
Holder may lawfully be made otherwise than pursuant to an effective registration
statement or post-effective amendment to a registration statement relating to
such Shares under the Securities Act of 1933, as amended.

§9. Rights of the Holder. The granting of the Award Shares shall in and of
itself not confer any right of the Holder to continue in the employ of the
Company and shall not interfere in any way with the right of the Company to
terminate the Holder’s employment at any time, subject to the terms of any
employment agreement between the Company and the Holder.

§10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, except to the extent otherwise
governed by Federal law.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have subscribed their names hereto.

 

    DDR Corp., an Ohio corporation     By:           Name:       Title: DATE OF
GRANT:            

 

                Holder’s Signature:                     